Exhibit 23.2 Norman T. Reynolds Law Firm 3262 Westheimer Road, Suite 234 Houston, Texas 77098 Telephone (713) 503-9411 Telecopier (713) 456-2509 February 28, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:Power3 Medical Products, Inc. – Form S-8 Gentlemen: We have acted as special counsel to Power3 Medical Products, Inc., a New York corporation (the “Company”), in connection with its Registration Statement on Form S-8 relating to the registration of 25,000,000 shares of its common stock, par value $0.001 per share, which are issuable pursuant to the Power3 Medical Products, Inc. 2011 Equity Awards Plan. We hereby consent to all references to our firm included in this Registration Statement, including the opinion of legality. Very truly yours, /s/ Norman T. Reynolds Law Firm
